DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The claims filed on 09/04/2019 are acknowledged and have been fully considered. Claims 1-18 are pending. Claims 1-18 are now under consideration and the subject of this office action.
Priority
The instant application is a divisional application of US App. No. 14/841,242 (now US Patent 10,435,726) filed on 08/31/2015, which is a continuation-in-part of US App. No. 14/578,075 filed on 12/19/2014.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application).  The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. US 14/578,075, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The ‘075 application does not provide adequate support for “introducing into the feedstock increasing a viscosity of a finished product comprising catalytically transesterified wax esters by including the transesterified product as an ingredient of the finished product.
The ‘075 application only discloses providing a feedstock comprising wax esters and an alcohol, contacting the feedstock with a lipase and catalytically transesterifying the wax esters in the feedstock with the lipase to form a transesterified product (see [0005],[0057], Example 3). The ‘075 application discloses including the transesterified product in a cosmetic formulation, however the viscosity is reduced ([0062],[0063], Table 5).
The earliest effective U.S. filing date afforded the instantly claimed invention in claims 1-18 has been determined to be 08/31/2015, the filing date of US App. No. 14/841,242 (now US Patent 10,435,726).


Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

	
Specification - Objection
The instant application uses multiple tradenames/trademarks (LIPOZYME, LIPEX, NOVOZYM, NOVOCOR, LIPOLASE, CALB, AMANO, VERSENE, etc.). See paragraph [0046] on page 11, see Table 4, paragraph [0059] on pages 18 and 19, see paragraph [0063] on page 20 of the instant specification for the different tradenames/marks used in the application. The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.  See MPEP §608.01 (v).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 13 recite “wherein the alcohol comprises 0.01% to 2.5% of the feedstock by weight of the feedstock” and this renders the claims indefinite. The instant specification discloses jojoba oil as an example of the feedstock (Example 2, 3) and teaches alcohol is added to the feedstock in a range of 0.01% to 2.5% by weight of the feedstock (see [0084]).  However, jojoba oil comprises wax esters and fatty alcohols (see Table 3 of Busson-Breysse et al., Jojoba Wax: Its Esters and Some of Its Minor Components, JAOCS, Vol. 71, no. 9, Sept. 1994; Applicant IDS).  Therefore, it is not clear if the amount of the alcohol in the limitation “the alcohol comprises 0.01% to 2.5% of the feedstock” refers to the wt% of the introduced alcohol or the total wt% of the alcohol (introduced alcohol and alcohol in the feedstock).  It is suggested to amend to “wherein the alcohol is introduced at a concentration of 0.01% to 2.5% by weight of the feedstock” to obviate the rejection. 
Claim 15 is indefinite because it recites “the alcohol” in line 1.  Claim 15 is dependent from claim 14, which recites the feedstock to comprise an “alcohol” and also recites introducing into the feedstock oleyl alcohol, so it is not clear which alcohol is referred to in claim 15 and this renders the claim indefinite. 
Appropriate clarification is needed.


Claim Rejections - 35 USC § 103 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Arquette (US 5,968,530; Iss. Oct. 19, 1999; Applicant IDS) in view of Steinke (Lipase-Catalyzed Alcoholysis of Crambe Oil and Camelina Oil for the preparation of Long-Chain Esters; JAOCS, Vol. 77, no. 4, 2000; Applicant IDS) and as evidenced by Busson-Breysse (Jojoba Wax: Its Esters and Some of Its Minor Components, JAOCS, Vol. 71, no. 9, Sept. 1994; Applicant IDS), Schuchardt (Transesterification of Vegetable Oils: a Review, J. Braz. Chem. Soc. Vol. 9, No. 1, 199-210, 1998), Oleyl-Alcohol (Oleyl Alcohol, CAS Number: 143-28-2, Cayman Chemical Data Sheet, 2021) and Fucosterol (Cayman Chemical, CAS Entry, 2019; Applicant IDS).
Regarding claims 1, 8 and 14, Arquette teaches a process to produce an emollient comprising the steps of providing a composition comprising jojoba oil, adding an alcohol having 1 to 12 carbon atoms to said composition, effecting alcoholysis on said jojoba oil mixed with said alcohol to produce an emollient (see col. 8 lines 49-56). Arquette teaches the alcohol to be isopropyl alcohol which is a straight chain fully saturated alcohol with a carbon number of 3 (see col. 8 lines 1-3). Arquette is teaching a base catalyzed alcoholysis (see col. 2 lines 35-39, Example 1 in col. 9). Arquette teaches jojoba oil comprises wax esters (see col. 5 lines 1-20, Table – Wax Esters). Alcoholysis is a transesterification reaction when an ester is reacted with an alcohol (for evidence – see Schuchardt col. 1 para. 1, Scheme 1). The instant specification also discloses the same reaction to be a transesterification (see [0037] in instant PGPub) and discloses jojoba oil as a feedstock (Ex. 3). Therefore, Arquette is teaching a reads on a finished product) to increase the viscosity (see Example VII in col. 14-15, see col. 15 lines 22-25).
Arquette does not teach contacting the feedstock with a lipase to catalytically transesterify the wax esters in the feedstock.
Steinke teaches lipase-catalyzed alcoholysis of oils (feedstocks) for the preparation of esters (see Title). Steinke teaches that lipase-catalyzed alcoholysis led to higher conversions as compared to a base catalyzed alcoholysis. Steinke teaches treatment of the reaction products was simpler in the lipase-catalyzed alcoholysis because no potassium soaps were formed (see pg. 365 col. 2). Steinke teaches the ester composition in the lipase catalyzed product is similar to the base catalyzed product (see pg. 365, col.1 last para, last sentence). Steinke teaches the alcoholysis is performed by adding oleyl alcohol to the feedstock oil and adding the lipase catalyst to produce the esters (see pg. 362 col. 1 Alcoholysis, Fig. 1). Oleyl alcohol is a monounsaturated fatty alcohol (for evidence - see page 2, Product Description of Oleyl-Alcohol).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the method of Arquette and perform the alcoholysis with a lipase instead of base catalysis.  One of ordinary skill in the art would be motivated to do so because Steinke teaches lipase-catalyzed alcoholysis led to higher conversions as compared to a base catalyzed alcoholysis.  Steinke teaches 
Regarding claims 6, 12, 14, the method of Arquette as discussed above does not teach the introduced alcohol to be oleyl alcohol.
Steinke teaches performing the lipase catalysis by using different alcohols including oleyl alcohol (Fig. 1), n-octanol (Fig. 7) and isopropanol (Fig. 8).  Steinke teaches biocatalysis is dependent on the chain length of the alcohol and the conversion is highest for long chain alcohols (oleyl alcohol) as compared to medium chain (n-octanol) and short chain alcohols (isopropanol) (pg. 365 col. 1 last para).  
It would be obvious to one of ordinary skill in the art to further modify the method of Arquette and use oleyl alcohol instead of isopropyl alcohol in the lipase catalyzed alcoholysis reaction.  One of ordinary skill in the art would be motivated to do so because Steinke teaches yields are highest when using oleyl alcohol.
Regarding claims 2, 9, Arquette teaches the feedstock to be jojoba oil which is the same feedstock disclosed in the instant specification (see [0050] of PGPub, Example 3).  Jojoba oil comprises various sterols such as fucosterol (see Busson-Breysse Table 4), which is an antioxidant (see Fucosterol pg. 1 Description). Steinke teaches the lipases to be Novozym 435 and Lipozyme IM (see pg. 362 col. 1 Alcoholysis).  The instant specification discloses the same lipases (see [0046] of PGPub).  Since Arquette in view of Steinke teaches the same feedstock (jojoba oil) and performing the lipase catalysis with the same lipases as disclosed in the instant specification (Lipozyme IM), it is expected that the catalytic transesterification would 
Regarding claim 3, Arquette teaches the alcohol to be isopropyl alcohol which is a straight chain fully saturated alcohol with a carbon number of 3 (see col. 8 lines 1-3). Steinke teaches oleyl alcohol which is a monounsaturated fatty alcohol (for evidence - see page 2, Product Description of Oleyl-Alcohol).
Regarding claims 4-5, 10-11, 16-17, Arquette teaches the feedstock to include jojoba wax esters and hydrogenated jojoba wax esters (col. 8 lines 4-10, lines 57-60).
Regarding claims 7, 13, 18, Steinke teaches the conversions are dependent on the ratio of the amounts of the oleyl alcohol to the substrate (feedstock oil) and the type of lipase enzyme.  Steinke teaches molar ratios of 1:3 to 1:10 of the oil to alcohol (see pg. 362 col. 2 last para., Fig. 3).  Since Steinke teaches the amount of the alcohol to be a result effective variable, finding the optimum or workable range of the amount of the oleyl alcohol would be routine experimentation.  See MPEP §2144.05 II A.
Regarding claim 15, Arquette teaches the jojoba oil to comprise wax esters and monounsaturated, straight chain, primary fatty alcohols (see col. 5 lines 18-20, 52-65).
The combined teachings of Arquette and Steinke renders claims 1-18 obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

US App. No. 16/560,216
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1, 3-7, and 14-18 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-16 of copending Application No. 16/560,216 (reference application).  This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Regarding instant claims 1 and 14, reference claims 1 and 12 recite the same method steps with the same limitations. Reference claims 1 and 12 recite an additional limitation “after introducing the alcohol into the feedstock” in claim 1 and “after introducing the oleyl alcohol into the feedstock” in claim 12.  However, these limitations do not change the scope of the method because for the transesterification reaction to occur both the alcohol and the lipase needs to be added to the feedstock.  The reference claims also recite the wax esters in the feedstock are catalytically transesterified, therefore the alcohol and lipase are added to the feedstock prior to the catalytic transesterification.  The reference claims 1, and 12 recite the same method as in instant claims 1 and 14.

Regarding instant claims 4-5 and 16-17, reference claims 3-4, 14-15 recite the wax esters of the feedstock comprise jojoba wax esters and hydrogenated wax esters.
Regarding instant claims 6-7 and 18, reference claims 5-6 and 16 recite the alcohol is oleyl alcohol and the alcohol comprises 0.01% to 2.5% of the feedstock by weight of the feedstock.

Claims 8 and 10-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/560,216 (reference application). This is a provisional nonstatutory double patenting rejection.
Regarding instant claim 8, the reference claims 1 and 12 recite a process for modifying a viscosity of a finished product including transesterified wax esters, the process comprising providing a feedstock comprising wax esters;
introducing into the feedstock an alcohol with a carbon number ranging from 1 to 34 carbons, the alcohol selected from the group consisting of a straight chain alcohol, a branched chain alcohol, any combination of straight chain alcohols, any combination of branched chain alcohols, and any combination thereof;
contacting the feedstock with a lipase; and

The reference claims recite the lipase in introduced after the alcohol is introduced while instant claim 8 recites the alcohol and lipase are introduced simultaneously. 
However, for the transesterification reaction to occur both the alcohol and the lipase needs to be added to the feedstock. The reference claims also recite the wax esters in the feedstock are catalytically transesterified, therefore the alcohol and lipase are added to the feedstock prior to the catalytic transesterification and it would be obvious to add them simultaneously. 
Regarding instant claims 10-11, reference claims 3-4, 14-15 recite the wax esters of the feedstock comprise jojoba wax esters and hydrogenated wax esters.
Regarding instant claims 12-13, reference claims 5-6 and 16 recite the alcohol is oleyl alcohol and the alcohol comprises 0.01% to 2.5% of the feedstock by weight of the feedstock.

US App. No. 16/560,241 in view of Arquette (US 5,968,530; Iss. Oct. 19, 1999; Applicant IDS).

Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/560,241 (reference application) in view of Arquette (US 5,968,530; Iss. Oct. 19, 1999; Applicant IDS).

introducing into the feedstock an alcohol with a carbon number ranging from 1 to 34 carbons, the alcohol selected from the group consisting of a straight chain alcohol, a branched chain alcohol, any combination of straight chain alcohols, any combination of branched chain alcohols, and any combination thereof;
contacting the feedstock with a lipase; and
catalytically transesterifying the wax esters in the feedstock with the lipase to form a enzymatically transesterified product.
The reference claim 1 recites the transesterified product can be included in finished product but does not recite increasing a viscosity of the finished product. 
Arquette teaches a transesterification process to prepare emollient preparations from jojoba oil and adding the emollients to a sun screen preparation (reads on a finished product) to increase the viscosity (see Example VII in col. 14-15, see col. 15 lines 22-25).
It would have been obvious to one of ordinary skill in the art to modify the method of reference claim 1 and include the transesterified product in a finished product such as a sun screen to increase the viscosity. One of ordinary skill in in the art would be motivated to do so because Arquette teaches transesterified products are added to cosmetic products to increase viscosity and the artisan is combining prior art elements according to known methods to yield predictable results.
Regarding instant claim 8, the reference claims do not recite introducing the alcohol and lipase simultaneously to the feedstock. However, the reference claims also 
Regarding instant claim 15, reference claims 6, 12 and 16 recite the alcohol is oleyl alcohol.
Regarding instant claims 2 and 9, reference claims 3, 9 and 15 recite the same limitations. The reference claims also recite feedstock further comprises an antioxidant and catalytically transesterifying the wax esters in the feedstock with the lipase further comprises catalytically transesterifying without removing or degrading the antioxidant in the feedstock.
Regarding instant claims 3 and 15, reference claim 2 recites the same limitations. The reference claim recites the alcohol is also selected from the group consisting of fully saturated alcohols, mono-unsaturated alcohols, polyunsaturated alcohols, and any combination thereof.
Regarding instant claims 4-5, 10-11 and 16-17, reference claims 4-5, 10-11 recite the wax esters of the feedstock comprise jojoba wax esters and hydrogenated wax esters.
Regarding instant claims 6-7, 12-14 and 18, reference claims 6-7, 12-13 and 16-17 recite the alcohol is oleyl alcohol and the alcohol comprises 0.01% to 2.5% of the feedstock by weight of the feedstock.
This is a provisional nonstatutory double patenting rejection.
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gunawan (Journal of Oleo Science, 2004; Applicant IDS) teaches transesterifying palm oil using oleyl alcohol and lipase (abstract, pg. 472 col. 1, Exp. Procedures). Gunawan teaches the palm oil comprises wax esters (pg. 472 col. 1 para. 2 Exp. Procedures). Gunawan teaches adding a lipase (Lipozyme) to catalytically transesterify the oils to produce transesterified wax esters (Fig.1, Table 1).
Basheer (US 2013/0052701; Applicant IDS) teaches an enzymatic batchwise or continuous process for transesterification of fatty acid alkyl esters (abstract). Basheer teaches the fatty acid source to be oils derived from plant sources ([0083]), contacting the oil with a lipase ([0086]) in the presence of an alcohol with 1-6 carbons ([0100]) (see Example 1).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Srikanth Patury/
Examiner, Art Unit 1657

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657